Exhibit 10.17




Notice of Grant of Stock Option
and Option Agreement
Calix, Inc.
ID: 68-0438710
2777 Orchard Parkway
San Jose, CA 95134
(408) 514-3000 



Participant Name:
Address Line 1:
Address Line 2:
Address Line 3:
 
Grant #:
Plan:
ID: 
 
 2019 Equity Incentive Award Plan
 





Effective <OPTION_DATE,‘MM/DD/YYYY’>, you (“Participant”) have been granted a(n)
<OPTION_TYPE> Stock Option to buy <TOTAL_SHARES_GRANTED> shares of Calix, Inc.
(the “Company”) common stock (“Stock”) at <OPTION_PRICE> per share (the
“Option”) pursuant to the Company’s 2019 Equity Incentive Award Plan (the
“Plan”). 
The total exercise price of the shares granted is <TOTAL_OPTION_PRICE>.
Shares in each period will become fully vested on the date shown, subject to
your continued service on each applicable vesting date.
Shares
Vest Type
Full Vest Date
The expiration date of this Option is [_______] (the “Expiration Date”).
By your signature and the Company’s signature below, you and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Plan and the Stock Option Agreement attached hereto as Exhibit A, each of
which are incorporated herein by reference.



CALIX, INC.:


 
PARTICIPANT:
By:




 
By:
 
 
 
<FIRST_NAME> <LAST_NAME>
 
<FIRST_NAME> <LAST_NAME>
<TITLE>
 
<ADDRESS_LINE>
 
 
<CITY>, <STATE>
 
 
<COUNTRY> <ZIPCODE>










--------------------------------------------------------------------------------





EXHIBIT A
TO STOCK OPTION GRANT NOTICE

CALIX, INC. STOCK OPTION AGREEMENT
Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Calix, Inc., a Delaware
corporation (the “Company”), has granted to Participant an Option under the
Company’s 2019 Equity Incentive Award Plan, as amended from time to time (the
“Plan”), to purchase the number of shares of Stock indicated in the Grant
Notice.
ARTICLE 1

GENERAL


1.1    Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE 2.

GRANT OF OPTION


2.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan
and this Agreement, subject to adjustments as provided in Section 12.2 of the
Plan. Unless designated as a Non-Qualified Stock Option in the Grant Notice, the
Option shall be an Incentive Stock Option to the maximum extent permitted by
law.
2.2    Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that the price per share of the shares of Stock
subject to the Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the Grant Date. Notwithstanding the foregoing, if this Option
is designated as an Incentive Stock Option and Participant owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code), the price per share of the
shares of Stock subject to the Option shall not be less than 110% of the Fair
Market Value of a share of Stock on the Grant Date.
2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon Participant any right to continue in the employ or service of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which rights are hereby expressly
reserved, to discharge or terminate the services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.


A-1



--------------------------------------------------------------------------------




ARTICLE 3.

PERIOD OF EXERCISABILITY


3.1    Commencement of Exercisability.
(a)    Subject to Sections 3.2, 3.3, 5.10 and 5.15 hereof, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.
(b)    No portion of the Option which has not become vested and exercisable at
the date of Participant’s Termination of Service shall thereafter become vested
and exercisable, except as may be otherwise provided by the Administrator or as
set forth in a written agreement between the Company and Participant.    
(c)    Notwithstanding Section 3.1(a) hereof and the Grant Notice, but subject
to Section 3.1(b) hereof, pursuant to Section 12.2(e) of the Plan, the Option
shall become fully vested and exercisable with respect to all shares of Stock
covered thereby in the event of a Change in Control, in connection with which
the successor corporation does not assume the Option or substitute an equivalent
right for the Option. Should the successor corporation assume the Option or
substitute an equivalent right, then no such acceleration shall apply.
Notwithstanding the preceding sentence, in the event the successor corporation
in a Change in Control assumes or substitutes for the Option in accordance with
Section 12.2(d) of the Plan, then if the Participant experiences a Termination
of Service by the Company without Cause or a Constructive Termination, in each
case, within the twelve (12) month period commencing upon a Change in Control,
the Option shall vest with respect to one hundred percent (100%) of the shares
of Stock subject to the Option as of immediately prior to such Termination of
Service or Constructive Termination.
3.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.
3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The Expiration Date set forth in the Grant Notice, which shall in no
event be more than ten (10) years from the Grant Date;
(b)    If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or any
“parent corporation” of the Company (each within the meaning of Section 424 of
the Code), the expiration of five (5) years from the Grant Date;
(c)    The expiration of three (3) months from the date of Participant’s
Termination of Service, unless such termination occurs by reason of
Participant’s death or disability; or
(d)    The expiration of one (1) year from the date of Participant’s Termination
of Service by reason of Participant’s death or disability.


A-2



--------------------------------------------------------------------------------




3.4    Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option (if applicable), are exercisable for the first time by
Participant in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder. Participant also acknowledges that an
Incentive Stock Option exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.
3.5    Tax Indemnity.
(a)    The Participant agrees to indemnify and keep indemnified the Company, any
Subsidiary and his/her employing company, if different, from and against any
liability for or obligation to pay any Tax Liability (a “Tax Liability” being
any liability for income tax, withholding tax and any other employment related
taxes or social security contributions in any jurisdiction) that is attributable
to (1) the grant or exercise of, or any benefit derived by the Participant from,
the Option, (2) the acquisition by the Participant of the Stock on exercise of
the Option, or (3) the disposal of any Stock.
(b)    The Option cannot be exercised until the Participant has made such
arrangements as the Company may require for the satisfaction of any Tax
Liability that may arise in connection with the exercise of the Option and/or
the acquisition of the Stock by the Participant. The Company shall not be
required to issue, allot or transfer Stock until the Employee has satisfied this
obligation.
ARTICLE 4.

EXERCISE OF OPTION


4.1    Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.
4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.
4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company), during
regular business hours, of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 3.3 hereof:
(a)    An exercise notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;


A-3



--------------------------------------------------------------------------------




(b)    The receipt by the Company of full payment for the shares of Stock with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding tax, which shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
permitted under Section 4.4 hereof that is acceptable to the Company;
(c)    Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law, rule or regulation; and
(d)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than Participant, appropriate
proof of the right of such person or persons to exercise the Option.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:
(a)    Cash or check;
(b)    With the consent of the Administrator, surrender of shares of Stock
(including, without limitation, shares of Stock otherwise issuable upon exercise
of the Option) held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or
(c)    Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to the Company at such time as may be required by the
Company, but in any event not later than the settlement of such sale).
4.5    Conditions to Issuance of Stock. The shares of Stock deliverable upon the
exercise of the Option, or any portion thereof, may be either previously
authorized but unissued shares of Stock or issued shares of Stock which have
then been reacquired by the Company. Such shares of Stock shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
shares of Stock purchased upon the exercise of the Option or portion thereof
prior to fulfillment of all of the following conditions:
(a)    The admission of such shares of Stock to listing on all stock exchanges
on which such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Stock under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


A-4



--------------------------------------------------------------------------------




(d)    The receipt by the Company of full payment for such shares of Stock,
including payment of any applicable withholding tax, which may be in one or more
of the forms of consideration permitted under Section 4.4 hereof; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.
4.6    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company, including,
without limitation, voting rights and rights to dividends, in respect of any
shares of Stock purchasable upon the exercise of any part of the Option unless
and until such shares of Stock shall have been issued by the Company and held of
record by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the shares of Stock are issued, except as provided in Section 12.2 of
the Plan.
ARTICLE 5.

OTHER PROVISIONS


5.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Committee or the Board shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan, this Agreement or the Option.
5.2    Whole Shares. The Option may only be exercised for whole shares of Stock.
5.3    Option Not Transferable. Subject to Section 4.1 hereof, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Stock
underlying the Option have been issued, and all restrictions applicable to such
shares of Stock have lapsed. Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Participant
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
5.4    Binding Agreement. Subject to the limitation on the transferability of
the Option contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
5.5    Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Stock contemplated by Section 12.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Stock), the Administrator shall make such
adjustments the Administrator deems appropriate in the number of shares of Stock
subject to the Option, the exercise price of the Option and the kind of
securities that may be issued upon exercise of the Option. Participant


A-5



--------------------------------------------------------------------------------




acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 12.2 of
the Plan.
5.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
5.6, either party may hereafter designate a different address for notices to be
given to that party. Any notice which is required to be given to Participant
shall, if Participant is then deceased, be given to the person entitled to
exercise his or her Option pursuant to Section 4.1 hereof by written notice
under this Section 5.6. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.
5.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
5.8    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
5.9    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
5.10    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.
5.11    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
5.12    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two (2) years from
the Grant Date with respect to such shares of Stock or (b) within one (1) year
after the transfer of such shares of Stock to Participant. Such notice shall
specify the date of such disposition or other transfer and the amount realized,
in cash, other property, assumption of indebtedness or other consideration, by
Participant in such disposition or other transfer.
5.13    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under


A-6



--------------------------------------------------------------------------------




Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
5.14    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.
5.15    Section 409A. This Option is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the Option (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the Option to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
5.16    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Option, and rights no
greater than the right to receive the Stock as a general unsecured creditor with
respect to options, as and when exercised pursuant to the terms hereof.
5.17    Data Privacy. Without limiting the generality of any other provision of
this Agreement, Section 10.8 (“Data Privacy”) of the Plan is hereby expressly
incorporated into this Agreement as if first set forth herein.
5.18    Additional Terms for Participants Providing Services Outside the United
States. To the extent the Participant provides services to the Company in a
country other than the United States, the Option shall be subject to such
additional or substitute terms as shall be set forth for such country in Exhibit
A-1 attached to this Agreement. If the Participant relocates to one of the
countries included in Exhibit A-1 during the life of the Option, the special
provisions for such country shall apply to the Participant, to the extent the
Company determines that the application of such provisions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. In addition, the Company reserves the right to impose other
requirements on the Option and the shares of Stock issued upon exercise of the
Option, to the extent the Company determines it is necessary or advisable in
order to comply with local laws or facilitate the administration of the Plan,
and to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.




A-7



--------------------------------------------------------------------------------





EXHIBIT A-1
TO STOCK OPTION AGREEMENT
ADDITIONAL TERMS AND CONDITIONS BY COUNTRY
Certain capitalized terms used but not defined in this Exhibit A-1 shall have
the meanings set forth in the Plan and/or the Agreement.
TERMS AND CONDITIONS
This Exhibit A-1 includes additional terms and conditions that govern any
Options granted under the Plan if, under applicable law, you are a resident of,
are deemed to be a resident of or are working in one of the countries listed
below. Furthermore, the additional terms and conditions that govern any Option
granted hereunder may apply to you if you transfer employment and/or residency
to one of the countries listed below and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to you.
NOTIFICATIONS
This Exhibit A-1 also includes notifications relating to exchange control and
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Exhibit A-1 refers as of May 2019.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the notifications herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be outdated when you exercise the Option and
acquire shares of Stock under the Plan, or when you subsequently sell shares of
Stock acquired under the Plan.
In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working or are considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to you or you may be subject to the provisions of one or more
jurisdictions.


A-1-1



--------------------------------------------------------------------------------




ALL NON-U.S. JURISDICTIONS


NOTIFICATIONS


Insider Trading Restrictions/Market Abuse Laws. You may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Stock are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of shares of Stock,
rights to shares of Stock or rights linked to the value of shares of Stock
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in applicable jurisdictions).  Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you place before you possessed inside information. Furthermore you could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees (other than on a “need to know” basis) and
(ii) “tipping” third parties or causing them otherwise to buy or sell
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  You are responsible for ensuring your
compliance with any applicable restrictions and you should speak with your
personal legal advisor on this matter.


Foreign Asset/Account, Tax Reporting Information. Your country of residence may
have certain foreign asset and/or account reporting requirements which may
affect your ability to acquire or hold shares of Stock under the Plan or cash
received from participating in the Plan (including from any dividends received,
or sale proceeds arising from the sale of shares of Stock) in a brokerage or
bank account outside of your country. You may be required to report such
accounts, assets or transactions to the tax or other authorities in your
country. You also may be required to repatriate sale proceeds or other funds
received as a result of participating in the Plan to your country within a
certain time after receipt. You are responsible for ensuring your compliance
with such regulations, and you should speak with your personal legal advisor on
this matter.


TERMS AND CONDITIONS


For employment law purposes outside the United States, the Option, shares
subject to the Option, and the income from and value of same, are not part of
normal or expected compensation or salary for any purpose, including but not
limited to for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, holiday pay,
long-service awards, pension or retirement benefits or similar mandatory
payments.


Neither the Company nor any Subsidiary of the Company shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Option or of any shares of Stock
acquired upon exercise of the Option or the subsequent sale of any such shares.


CANADA




A-1-2



--------------------------------------------------------------------------------




TERMS AND CONDITIONS
In respect of a Participant who is subject to tax under the Income Tax Act
(Canada) in respect of the exercise or disposition of an Option, notwithstanding
anything in the Grant Notice, the Agreement or the Plan, the Participant shall
under no circumstances (without the prior written consent of the Company) have
the right to transfer to the Company (as payment of the exercise price or
otherwise) any shares of Stock which were received by the Participant upon
exercise of the Option.


By accepting this grant of securities, Participant represents and warrants to
the Company that the Participant’s participation in the trade and acceptance of
such securities is voluntary and that the Participant has not been induced to
participate by expectation of engagement, appointment, employment, continued
appointment or continued employment, as applicable.


The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Agreement »), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.








A-1-3

